 Case 6:19-cv-00012-JA-T_S Document 29 Filed 04/24/19 Page 1 of 1 PageID 135



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

ROCIO BEARER,

       Plaintiff,

-vs-                                                   CASE NO.: 6:19-CV-12-ORL-28TBS

NATIONSTAR MORTGAGE, LLC,
d/b/a MR. COOPER,

       Defendant.
                                          /

                                 NOTICE OF PENDING SETTLEMENT

         Plaintiff, Rocio Bearer, by and through the undersigned counsel, hereby notifies the Court that the

parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release documents. Upon execution of the same, the parties will file the

appropriate dismissal documents with the Court.

                                     CERTIFICATE OF SERVICE

         I hereby certify that on April 24, 2019, I electronically filed the foregoing with the Clerk of the

Court by using the CM/ECF system and that a Notice of this filing will be sent to the following by

operation of the Court’s Electronic Filing System: Emily Y Rottmann, Esquire, Sara F. Holladay-Tobias,

Esquire, and Courtney A. McCormick, Esquire, McGuire Woods LLP, 50 N. Laura Street, Ste. 3300,

Jacksonville,       FL   32202    (stobias@mcguirewoods.com;        erottmann@mcguirewoods.com;         and

cmccormick@mcguirewoods.com).

                                                       /s/ Jason R. Derry, Esquire
                                                       Jason R. Derry, Esquire
                                                       Florida Bar No.: 0036970
                                                       Morgan & Morgan, Tampa, P.A.
                                                       One Tampa City Center
                                                       201 North Franklin Street, 7th Floor
                                                       Tampa, FL 33602
                                                       Telephone: (813) 223-5505
                                                       Facsimile: (813) 257-0577
                                                       jderry@ForThePeople.com
                                                       jkneeland@ForThePeople.com
                                                       Attorney for Plaintiff
